Citation Nr: 0639526	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The veteran had active military service from April 1967 to 
March 1969, from July 1970 to January 1972, and from December 
1973 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, that, in pertinent part, denied the veteran's 
claims for service connection for post-traumatic stress 
disorder (PTSD) and an increased rating for his bilateral 
hearing loss.  The veteran submitted a timely notice of 
disagreement as to these matters and, in February 2005, a 
statement of the case (SOC) was issued that addressed both 
claims.  However, in his March 2005 substantive appeal, the 
veteran specifically stated that he was only appealing his 
claim for a compensable rating for his bilateral hearing 
loss.  As such, the Board will confine its consideration to 
the issue as set forth on the decision title page.  During 
the pendency of the veteran's appeal, in a September 2005 
rating decision, the RO awarded a 10 percent disability 
rating for the veteran's service-connected bilateral hearing 
loss.


FINDINGS OF FACT

1.	VA audiological examination in February 2004 showed pure 
tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 60 decibels in the veteran's 
service-connected left ear, with speech recognition of 
76 percent, corresponding to Level IV hearing.  Pure 
tone thresholds averaged 51 decibels in his service-
connected right ear, with speech recognition of 84 
percent, corresponding to Level II hearing.

2.	VA audiological examination in May 2005 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 63 decibels in the veteran's service-
connected left ear, with speech recognition of 72 
percent, corresponding to Level VI hearing (for an 
exceptional pattern of hearing impairment).  Pure tone 
thresholds averaged 54 decibels in his service-connected 
right ear, with speech recognition of 84 percent, 
corresponding to Level II hearing.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.85-4.87, Diagnostic Code (DC) 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, as the veteran's 
increased rating claim is being denied, no disability rating 
or effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claim. 

In January 2004, prior to the March 2004 rating decision, the 
RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  In 
addition, the appellant was advised, by virtue of a February 
2005 statement of the case (SOC) of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC 
issued by the RO clarified what evidence would be required to 
establish an increased rating for bilateral hearing loss.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the March 2004 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the February 2005 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board notes that a 
February 2005 letter from the Social Security Administration 
(SSA) indicates that the veteran was found totally disabled 
in November 2002 and entitled to disability benefits.  
However, here the Board's only concern is the current level 
of severity of the veteran's service-connected bilateral 
hearing loss, as represented in the later-dated medical 
reports presently in the claims file.  The veteran has not 
asserted, and there is nothing in the file to suggest, that a 
review of the earlier-dated SSA records could assist his 
claim on appeal.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  Thus, the Board may proceed without 
prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a May 1977 rating decision, the RO granted the veteran's 
claim for service connection for bilateral hearing loss.  A 
noncompensable disability evaluation was assigned for the 
veteran's service-connected bilateral hearing loss.

In November 2003, the RO received the veteran's current claim 
for a compensable evaluation for his service-connected 
bilateral hearing loss.

In February 2004, the veteran underwent VA examination.  
According to the examination report, the veteran reported 
difficulty hearing conversation, including whispered voices, 
one-to-conversation, and on the telephone and in a 
restaurant.  It was noted that the veteran did not use a 
hearing aid.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
50
60
75
LEFT

15
65
75
85

There was an average decibel loss of 51 in the right ear and 
of 60 in the left ear.  The speech recognition ability scores 
were 84 percent in the right ear and 76 percent in the left 
ear.  Mild to severe sensorineural hearing loss in the right 
and left ears was diagnosed.

The veteran underwent another VA examination in May 2005.  
According to the examination report, he experienced 
difficulty hearing the television and a whispered voice, and 
hearing on the telephone and during one-to-one conversation.  
He said he did not currently use a hearing aid.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
50
60
75
LEFT

25
70
75
80

There was an average decibel loss of 54 in the right ear and 
of 63 in the left ear.  The speech recognition ability scores 
were 84 percent in the right ear and 72 percent in the left 
ear.  Mild to moderate sensorinueral hearing loss was 
diagnosed in each ear.

III.	Legal Analysis

The veteran's written statements regarding the effect that 
his service-connected bilateral hearing loss has had on his 
life have been duly noted by the Board.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2006)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in November 2003, so the new regulations 
are for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does fit the requirements of an unusual 
pattern of hearing impairment as demonstrated in May 2005 VA 
examination report.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.

The results of the February 2004 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 51 decibels with speech recognition of 84 
percent, and an average of 60 decibels with speech 
recognition of 76 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level II and his left ear hearing acuity was at Level IV, 
thus corresponding to the non-compensable evaluation assigned 
at that time.

The results of the May 2005 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 54 decibels with speech recognition of 84 
percent, and an average of 63 decibels with speech 
recognition of 72 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level II and his left ear hearing acuity was at Level V.  
Evaluating the veteran's unusual pattern of left ear hearing 
impairment based upon Table VIA, found 38 C.F.R. § 4.85, 
reflects that his hearing acuity was at Level VI, thus 
corresponding to the 10 percent disability evaluation that is 
currently assigned.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI, VIA, and VII of 38 
C.F.R. § 4.85 results in the currently assigned 10 percent 
rating for the service-connected bilateral hearing loss.  We 
appreciate the veteran's concern that he is unable to hear 
high pitched sounds, such softly spoken conversation, 
including when there is background noise, but no specific 
compensation is provided based upon such inability.  Our 
sympathy is with the veteran but the objective evidence is 
against his claim.

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of a rating in excess of 10 
percent for the service-connected bilateral hearing loss.  
The preponderance of the objective medical evidence is 
clearly against the claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, there was been no 
evidence submitted to show that the bilateral hearing loss 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


